Title: John Adams to John Quincy Adams, 6 June 1784
From: Adams, John
To: Adams, John Quincy



My dear Son
The Hague June 6. 1784

Last night I received yours of the 1. with the Letter from your Mother to you, by which it appears so uncertain when She will arrive or embark, that if you can persuade Mr. Smith to come over here with the Ladies when they arrive, I would not have you wait for them.
Make a Visit to Mr. Whitefoord, and ask the favour of him in my name to procure you a Place in the Gallery of the House of Commons, to hear the Debates.
You Say nothing of our Books at Stockdales; have you shipped them? And by whom? If not do this Business as soon as possible. I am impatient to collect together here, all the little Things which belong to me, that I too may be in a Condition to return home, upon Occasion. I expect soon what we left at Paris. I am amazed that the Opportunity by Calahan has been neglected, and that because Letters were not received. How could Letters be expected from me when I had reason to expect every Moment, their Arrival in England?
My best Respects to Mr. Laurens Mr. Chase and Mr. Gorham when you see them, and to all other Acquaintances.
If you can get a few Opportunities in the House of Commons, I would not have you wait for any Thing else except shipping the Books. Indeed I dont know but you might as well bring them with you to Helvoot, you might send them to Harwich by the Machine I suppose. I want you here, as a Secretary, as a Companion and as a Pupill. Leave a Letter for Your Mamma and Sister, with Mr. Puller or Mr. Copeley, that if they should arrive they may know you have been over to meet them, and that I beg them to come here with Mr. Smith as soon as possible. I have now no Expectation of their Arrival before the month of August or latter End of July, perhaps not before the Fall. Happy Mr. Jay! Happy Mr. Laurens! in their Prospects of Seeing home. I wish I had been wise enough, to have persisted in my Plan of going home too. But the Resolution of Congress of the 1. May 1783, and the desire of doing Some little service in the Execution of it if I could, deceived me. What will now be the Consequence I know not. It has put me to sea, in an Ocean of Uncertainties, public and private. The Return of Mr. Laurens and Mr. Jay, will make still further alterations probably in the Intentions of Congress. I have nothing to do but wait, here untill I know. Come to me, and help me, for I must remain here now untill the Ladies arrive, and I hope untill I embark for Boston.

John Adams

